Citation Nr: 1310531	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-42 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel






INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005, with an additional three years, two months and nine days of prior active service.  The Veteran had additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder was raised in a statement received in October 2012 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in the current case in November 2009.  In a statement received in February 2013, the Veteran requested a hearing before a Veterans Law Judge of the Board at his local RO.  To date, the Veteran has not been scheduled for an in-person hearing before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


